.

                                                                                                         .;-- -.’
                                                                                                                    276


                        OFFICE OF THE ATTORNEY                                        GENERAL OF TEXAS
                                                                             AUSTIN




~~-=w*“H,C*,,OII   ,.   *   .‘C”Y.w.,.ro   . .   .   . . . . --.,-   ..-..   _-
I   ’
        277
Honorabla A. L. Blakeraon,                     Pega 3


             Prior       to    ita     amendment in 194l, by 8. 9. 524, Aotr
of the R4gular 3eseion                 oi the 47th L4&31atwe,   Artfole 3899,
v.   ,A. a. 8.)   while        authorlzlny            the payment of praslw~on
Of?ialal bonda of a4rtd.n ofrloors and their deputlss, to
wit 1 Sheriffa, oamtp judger, oouutp attorneya, aaseowro
and aollaotors   of taxes,  oounty alarks and dlatrlot  alerks,
did not euthoriae aueh peymeats ia behal? of wounty treas-
urero, aauntyaudltore, oounty 4omnl8alonors, aoanty.sahool
oupsrlntandenta,   and oaunty hide and animal lnapeotoro.     !l%q.
oaptloo of said R. B, 524 reads a8 follows~
              -An Aot amending Artlola 3899, Revised Clvll
       Statutes   or Twas, 1925, a0 anendad by Chapter
       3l.l. Aeto of the Forty-fourth    te&&atum            Resgu-
       lar Pesslon and Chapter t&5, A&a Oi tha !&IOOB~
       Callad %safoa, Forty-fourth      Logi.slature,     and by
       Chapter 498, AM.8 or the EWtp-ilfth        I.e@.aleturs,
       to proviCe #et    preabma ok offlclal       bonda for
       the oounty treasurers,    oamty auditors,       county
       road oomml~si~ne~a,    oounty  aohool ruperinterd~enta,
       hide and animal Inspectors     and their depi;tlsa,
       shall%a~pe~d    from aonr$: funds; end dealsring an
       dme!rgaBoy.;
             Eeatloa          3 or aald 8. B. 5%               also   provideo:
             "'Ph. faot         that     tha provlolona          of t&la Aot
       axe naaeorary to r4nmdy a 4lsorlminstlon against
       4tWtaiA OCXAty OrfiOitIlSiA the mIdtar Or pSpk0Bt
       of aostr on prcmi~58 on bond8 for thenmelvet aul
       ior their deput:os oreater an~amar66noy and aA
       imperative pub110 ~nabasalty'that  the oonstItuf$onal
       rule roquirlng billa to be read on thrro~aweral
       day8 la edah Rours tie 8unpanUad, an8 B0id rule is
       hereby wspendod,    wd that this  Ao$ shell Bake et-
       r40t and ba iA for00 rr0n end aftu    I ha passa~o,
       and it is aa eAaoted.*

             It   will        ba not&          that    Y.~otion (b) of Arti410 3899,
V.A.C.S.,    as   arab~ded,          aupre,,     Mea     the   term   “oulnty     road
ooamlsalonero~  instead or ,the term *oounty oomti8slo1u)rs~.
old th4 Le&alature     inma to r0rter to oaoatg eoEvrlsslon4rsO
&ono?ablo A. S. ~ickareon, Page 4


'?!e fhlnk   so.   Our reasoning   on this   8wre   la aa iollom~~
              The term mOOuntyroad oqml*sionera*          ia aa&iguoua ad
theroiora    aubjeot to aowrtruation     in order to aeosrtrk       the
Leglalatlr~    Intent;   There i a no oouatr otfloer      known 88
*oountg road oommiaafonern. It ia true that Artiole 6737,
V.A.O.S. author1208 the, oomalsalonara~        court to employ road
oomm$eaianera nob ho exceed four tar ro8Q dlatrleta            or pavofn&~
datiaed    by the ooumlaalonara* oourt, aad ruoh road ‘oaasrluimera
are msro2y road dlatriob      or pmoinot    employee8 who are required
under Artlola 6738, V.A.C.S.       to obey all orders a? the MQ-
miaaloaera!    Court.   Artlolm &737, V.A.C.S.,     requires suoh BE+
plopesa (reed oommlaalonera) to ueoute          a $1000.00 bond pryuble
to the aounty Judga and hir auooeaaora in office           but doer not
require auah road oommiaalonera to take         any oath. Suoh OR-
ployoaa (road oomulsslonera)      hate no deflnlta     tsrmand are
olearly    not 0 rloera
that In oountl 88 harf ngArtiole
                             a popula6?~i!~ ‘Z;iA&%6 ffi::bfi::t?a
or mnre the m++mberaof tho oaumlaaionera~         6ourt *ahall be
ex-ofriolo    road eommisrlonera of thelz reapsotlte        prwlnota*.

             It 18 also pertlfwnt    to oonaider the 1       alatire
history of Article    3899,  arotlon (b), V.A.C.S.     PrT or bo it8
amendment in 1941 the artlole,      while euthorlzi
bond premiums on the cffloisl      bond8 of nearly a
orrloera did not suthoriae     t&e payment of bond premiuma for
the oounty breammar, huntp        auditor,  o~ounty eommlaafonera,
oounty aohaol ap~rinteudent,       snb~oamby hi80 and anlmsl
inapeotor.     To OUTI this altu&%on the Legislature        mended the
Aot in 19Q,     as quoted above.’ Thb awrgen6y olauae, quoted
above, saga amng other thlnga that ‘“the proviaiona          d this
Aot am neosaaary ta ramd.y a Clsori?Umtlon against             Oertah
00kmy   0rrf0ia8.n      Clearly this would not a)plp to m~wre
emplaper auoh a5 a prsolnot or dlatriot        road oimilaaloner.     Jomm
oouatp oomulsaionara are also ,as-afrloto       road oomdasfonera
(in oountloa 40,000 or over) am3 all ooantf o~rmalaaionera look
after the, county mada under rarlous oonabitutlonal          and atatu-
tory prod alona. Indeed monz people i)opularlg refer 00 tb
oouuty oommlaaionera as ooun%y ?oad ~ol~aiaaloaern.          It lema
olesr to us t&t the Leglalatun         undoubtedly intended to refer
    .       1




EoaorabloA. S. Eieker8on,Page 5


to oaunby eommlaslonera  when it uarb t&a born aoouatg mad
oomulaalonaraw lu the amandad AoS abore quoted.    To hold
otherwlaa would make the term   Woauntp rc%d omnlaaloneraw
maanlngl*aa and would dlsorlninata  agalnat ocunty aonm1881ouerb-
a dlaorlnlnabloa  aever lnbaadod by the l&alaturo aa eridenoed
by tha ahova quota6 aaarganoy alaaao.
           In oompllanoa with your xa uaat m are lnoloaiug
herowith l‘oopp of oplnlou 80. O-505 s of thin deparfananb,
mhlah holda that bond promlums on the offloial    bond8 of oer-
bala named oouaty Oftlo      In oOwtle8 0
Oiflo~rr~  Salary Law lhould bo paid from rrativ
                                            ho Off oera’
                                                     uaaer Sal-
                                                            *lAa
arg hnd     o? the    oounty.

           Honbgcmery Oouaby, Tama, baa a population in lb
ooaa 02 20,000 lnhabitanta   aaoordln& to the 19lp ?adrral Coa-
nun. Obder tha provi slona of Saotlon 13 of Artlole 39 120,
V. A. 0. S.s the following   named oouut y offloera,    to wit:
aharlfi,  aaseaaor and oollaotor   of tares,   runty judge
oouaty attorney,   lnoludlhg orlmlnal dlatriot    attorney a04
oounty attorney8 who perform the duties of dletrlot       attcm
naya, dlsbrlob olerk, oouuty o&ark, treaaurar and hlda and
aalmal inapeotor, of oouhblor 9,uvlng a population      in eseeaa
of 20,000       lahabltanbaaooordln(l to thr Last pmoedin@ FM-
are1 oanaua, mat ba ocmpaaaatod oa a salary          baa18 aud bo
paid rraa th? ?filoera*Salary yu&.
                The ooanty   oommlaaloueraof Ilonbgowry   Counby,
Tua a ,
      r eo o lve
               th e irlalarlea under the prorIalona  02 Artl-
oloa 2350 and 2350(l),  V. A. 0. S., aooordlng to the tar
taluatloha of the oounty.   Sooh 8alarlar may be paid aa-



018 2350.
            Tbero ia no atatutory   povlalon   twthorlslly the
payatenb af bond pramiuma on Orflol8l     boa68 of oooaby OOm8&8-
r io nerIn o la la roounbl~r
                     y         oub o? blw road and brldga fund
or ou2 of any other rund than tha Of?io6ra' SalOr Fund.
Xonorable   A. 2L Elokerson,   Page 6


            It la our oplnlon that S~otlon (b) Of Artlole 3899,
V. A. C. S., aa amended, Aots 47th L%iOlatUrO, 19W, la
val ,id aab oonstitutlonal.  ;Ye anawer your queatlon in the
negative.
                                        Tour8 tory   truly
                                   ATTCRNEYGRRXRAL
                                                OFTXXAS



                                               Wm.
                                                f. hMln(l
                                                      Aaaletant


wn:mp




              ATTORNEY
                     GENERAL
                           OF TEXAS